Appeal from a judgment of the Supreme Court (Bradley, J.), entered May 11, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue in this proceeding has been *586administratively reversed and that all references thereto will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Mercure, J. P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.